 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MOLLY K. PRIEDEMAN (CABN 302096)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7332
 7        Fax: (415) 436-7027
          Molly.Priedeman@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13   UNITED STATES OF AMERICA,                        )   NO. 19-00607 EMC
                                                      )
14           Plaintiff,                               )
                                                      )   [PROPOSED] ORDER EXCLUDING TIME
15      v.                                            )   UNDER THE SPEEDY TRIAL ACT FROM
                                                      )   FEBRUARY 5, 2020 THROUGH MARCH 18, 2020
16   RAFI ARYAN,                                      )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19           On January 31, 2020, the parties appeared before the Court in this matter. The defendant was
20 present and represented by Assistant Federal Public Defender Candis Mitchell. Assistant United States

21 Attorney Molly K. Priedeman appeared for the government.

22           The parties requested that the Court continue the February 5, 2020 status conference in the
23 above-captioned matter to March 18, 2020.

24           The parties also agreed that time should be excluded under the Speedy Trial Act from February
25 5, 2020 to March 18, 2020 to ensure the effective preparation of defense counsel.

26           Based on the assertions and agreement of the parties on January 31, 2020, as described herein,
27
   [PROPOSED] ORDER EXCLUDING TIME
28 19-1607 EMC


                                                                 v. 7/10/2018
 1 and for good cause shown, the Court finds that failing to exclude time from February 5, 2020 through

 2 March 18, 2020, would deny defense counsel and the defendant the reasonable time necessary for

 3 effective preparation, taking into account the exercise of due diligence. See 18 U.S.C.

 4 § 3161(h)(7)(B)(iv). The Court further finds that the ends of justice served by excluding the time

 5 between February 5, 2020 through March 18, 2020 from computation under the Speedy Trial Act

 6 outweigh the best interests of the public and the defendant in a speedy trial.

 7          Accordingly, IT IS HEREBY ORDERED that this matter be set before this Court on March 18,

 8 2020 for a change of plea/trial setting hearing. It is further ordered that the time from February 5, 2020

 9 through March 18, 2020 shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §
10 3161(h)(7)(A), (B)(iv).

11

12          IT IS SO ORDERED.

13
           February 3, 2020
14 DATED: __________________________
                                                                 HON. EDWARD M. CHEN
15                                                               United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
   [PROPOSED] ORDER EXCLUDING TIME
28 19-1607 EMC


                                                                 v. 7/10/2018
